February 12, 2008 Mr. Kevin Woody Mail Stop 4561 Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 Re:Gateway Tax Credit Fund, Ltd (the “Company”) Form 10-K for fiscal year ended March 31, 2007 File No. 0-17711. Dear Mr. Woody: This letter is in response to your comment letter dated January 29, 2008.The comments in your letter are restated herein in bold, followed by our response. Form 10-K for the fiscal year ended March 31, 2007 Item 2.Properties 1. We note that your largest individual project partnership investment as of March 31, 2007 comprised 16.63% of your total assets.Please tell us if you continue to hold this investment currently and what percentage this investment represented to total net assets as of June 30, 2007 and September 30, 2007.Please provide separate summarized financial information for this investment if this investment has a significance level in excess of 10%.Reference is made to Rule 3-09 of Regulation S-X. The name of the project partnership whose investment balance comprised 16.63% of the Company’s total assetson March 31, 2007 is “Crosstown Seniors Limited Dividend Housing Association Limited Partnership” (“Crosstown”).As of the date of this response, the investment in Crosstown continues to be held by the Company.As of June 30, 2007 and September 30, 2007, Crosstown’s investment balance as a percentage of the Company’s total assets was 15.82% and 15.41%, respectively. The Company believes that it has appropriately applied Reg 210.3-09 of Regulation S-Xbecause as directed therein it substituted“20 percent for 10 percent” in the tests used in Reg 210.1-02(w) and therefore concluded for the periods ended March 31, 2007, June 30, 2007 and September 30, 2007, that no separate financial statements for Crosstown are required to be included in the Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q. Item 9A. Controls and Procedures 2. Regarding your evaluation of the effectiveness of disclosure controls and procedures, we note your conclusion is based upon an evaluation date within 90 days prior to the filing of your report.Please revise such disclosure in your amended filing to disclose your conclusion as of the end of the period covered by your report as required by Item 307 of Regulation S-K. The Company will amend its March 31, 2007 Annual Report on Form 10-K to correct the Item 9A disclosure reflecting that the evaluation referred to therein occurred as of the end of the period covered by the report. Mr. Woody Division of Corporation Finance U.S. Securities and Exchange Commission February 12, 2008 Page 2 Financial Statements Consolidated Statements of Cash Flows 3. We note your use of the caption “expenses related to the sale of project partnerships” has been included as a cash outflow related to financing activities.Please help us to understand the general nature of this caption and your bases in GAAP for inclusion within the financing activities section.Reference is made to SFAS 95. Pursuant to the terms of the Company’s Partnership Agreement, the Limited Partners are entitled to sales proceeds from the sale of project partnership assets or the project partnership interests, up to a return of their originally invested capital.From the gross proceeds the Company receives from such sales, the Managing General Partner is entitled to reimbursement of all expenses incurred in connection with the sale of project partnership assets or project partnership interests. Given these contractual provisions, the Company believed the most informative disclosure was to:1)present gross proceeds from the sale of project partnerships in the Investing Activities section of the Consolidated Statement of Cash Flows.2)Present the actual amount distributed to the Limited Partners (such amount arising from the sale of project partnership assets or project partnership interests as described in Note 7 to the Financial Statements) in the financing activities section of the Consolidated Statement of Cash Flows.The difference between these two amounts represents the expenses the Managing General Partner incurred related to those sales. After further review of SFAS 95, the Company will amend its March 31, 2007 Annual Report on Form 10-K and eliminate the “expenses related to sale of project partnerships” line item from the financing activities section of the Consolidated Statement of Cash Flows and include those expenses as an offsetting component of the “proceeds from sale of project partnerships” line item in the investing activities section.The newly revised line item will be titled “net proceeds from sale of project partnerships.” Note2 – Significant Accounting Policies Variable Interest Entities 4. We note your disclosure which indicates that as of March 31, 2007, you believed that you were not the primary beneficiary of your holdings in any of the 69 variable interest entities which you identified.Additionally, it appears from your disclosure as of September 30, 2007 in your Form 10-Q that you determined that you are the primary beneficiary for one of your project partnerships.Please tell us what the name of the entity in which you consider yourself to be the primary beneficiary and help us to understand, generally, how you appear to have reached different conclusions for the fiscal year end and for the period ended September 30, 2007.Finally, please tell us how you met the disclosure requirements as the primary beneficiary of a variable interest entity under FIN 46R within your Form 10-Q. Mr. Woody Division of Corporation Finance U.S. Securities and Exchange Commission February 12, 2008 Page 3 The Company will amend its March 31, 2007 Annual Report on Form 10-K, Note 2 Variable Interest Entities, to clarify and correct the disclosure.The corrected first sentence and two additional sentences of the disclosure will read as follows, the balance of the paragraph will be unchanged (the additional information being added to the existing disclosure is underlined in the following): As of March 31, 2007, Gateway holds variable interests in 69 VIEs, 68 of which consist of Project Partnerships, which Gateway is not the primary beneficiary.The Village Apartments of Sparta is a VIE in which Gateway is considered to be the primary beneficiary as a result of an affiliate of the Managing General Partner serving as the general partner of that Project Partnership.Refer to the Consolidated Statements discussion in Note 2 for further information regarding the consolidation of this Project Partnership. No different VIE conclusions have been reached in any of the referenced filings regarding this entity.Sparta has been consolidated in all referenced filings as a result of an affiliate of the Managing General Partner serving as its general partner.However, the wording in the March 31, 2007 Annual Report on Form 10-K requires the modification as described above in order to clarify that point. FASB Interpretation No. 46 – Revised (FIN 46R), paragraph 23 details disclosure requirements for primary beneficiaries of VIEs.Footnote 17 of that provision states “a variable interest entity may issue voting equity interests, and the enterprise that holds a majority voting interest also may be the primary beneficiary of the entity.If so, the disclosures in paragraphs 23 and 27 are not required.”Given the circumstance that an affiliate of the Managing General Partner is the general partner of the Village Apartments of Sparta, Gateway is deemed to hold a majority voting interest in that Project Partnership and therefore the disclosures in paragraphs 23 and 27 of FIN 46R are not required. Gateway Tax Credit Fund, Ltd. Basis of Accounting 5. Your disclosure indicates that you changed the period of amortization for intangible acquisition fees during fiscal 2006 from 35 years to 15 years to better approximate the period over which the benefits are realized.We also note that you made this change very near to the time frame that substantially all of your project partnerships reached or were nearing the completion of their underlying fifteen year tax credit compliance period.Please help us to better understand whythe original amortization period was established at 35 years and provide us with any available insight with respect to why you did not change the estimated life to 15 years prior to fiscal year 2006. The 35-year amortization period for the intangible asset, acquisition fees and expenses, was established upon the inception of the Company.The acquisition of the underlying project partnership investment is the event which caused the acquisition fee to be incurred.The intangible asset is considered a part of the Company’s investment in each project partnership.
